In re Clark, Jeffrey C; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of West Feliciana, 20th Judicial District Court Div. A, No. W-04-3-77; to the Court of Appeal, First Circuit, No. 2010 KW1273.
Writ granted. A mistrial shall be ordered when a prosecutor’s remark during trial or argument, made within the hearing of the jury, refers directly or indirectly to another crime committed or alleged to have been committed by the defendant to which evidence is not admissible. La.Code Crim. Proc. art. 770. An admonition to the jury to disregard the remark shall not be sufficient to prevent a mistrial. Id. We find the trial judge made every effort to eliminate prejudice in this situation where the jurors knew defendant was an inmate at Angola sentenced to hard labor, but did not know for what offense he was sentenced, or that he was serving a life sentence. We agree with the trial judge that the prosecutor made a reference to another crime committed by the defendant and that a mistrial was warranted under La. Code Crim. Proc. art. 770. State v. Edwards, 97-1797, p. 19 (La.7/2/99), 750 So.2d 893, 906 (A mistrial is warranted under Article 770 when certain remarks are considered so prejudicial and potentially damaging to a defendant’s rights that even jury admonition could not provide a cure). Accordingly, the court of appeal ruling is reversed and the trial court’s ruling granting a mistrial is reinstated.
VICTORY, J„ would deny.
GUIDRY, J., would deny.